Citation Nr: 0028061	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  92-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a pulmonary 
disorder.  

4.  Entitlement to service connection for a kidney disorder, 
to include kidney failure and renal stone disease.  

5.  Entitlement to service connection for a stroke 
(cerebrovascular accident).  

6.  Entitlement to service connection for a prostate 
disorder.  

7.  Entitlement to service connection for orchialgia.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1945.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1990 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which denied service 
connection for a heart disorder, diabetes mellitus, a 
pulmonary disorder, a kidney disorder characterized as kidney 
failure, and a stroke (cerebrovascular accident).  An 
increased disability evaluation was also denied for the 
veteran's service-connected psychoneurosis, anxiety and 
conversion.  In January 1993, the Board remanded this appeal 
to the RO to obtain private treatment records and to afford 
the veteran a Department of Veterans Affairs (hereinafter 
"VA") psychiatric examination.  In a May 1994 decision, the 
Board granted a 70 percent disability evaluation for the 
veteran's service-connected psychiatric disorder and denied 
service connection for a heart disorder, diabetes mellitus, a 
lung disorder, a kidney disorder characterized as kidney 
failure and a stroke (cerebrovascular accident).  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In June 
1995, the Court vacated that portion of the May 1994 Board 
decision which denied service connection for a heart 
disorder, diabetes mellitus, a pulmonary disorder, a kidney 
disorder and a stroke (cerebrovascular accident) and remanded 
the veteran's appeal to the Board for compliance with the 
instructions set forth in the Appellee's June 1995 Motion for 
Remand.  The instructions directed the Board to reevaluate 
the veteran's claims for service connection in light of the 
Court's holding in Allen v. Brown, 7 Vet.App. 439 (1995).

In September 1995, the Board remanded this appeal to the RO 
to obtain private and VA treatment records, to obtain records 
from the Social Security Administration, to afford the 
veteran a VA examination which included psychiatric, 
cardiovascular, pulmonary, neurological and urological 
evaluations and to reevaluate the veteran's entitlement to 
the claimed disorders with consideration of the Court's 
holding in Allen.  A June 1996 rating decision denied service 
connection for post-operative residuals of a colon disorder, 
for a post-operative trachea disorder, for renal stone 
disease, for a prostate disorder and for orchialgia.  The 70 
percent disability evaluation was continued for the veteran's 
service-connected psychoneurosis, anxiety and conversion.  In 
May 1997, the Board again remanded this appeal to the RO to 
obtain express written opinions from M. Nazir Hamoui, M.D., 
F. Dean Faghih, M.D., Javad Malek, M.D., M.P.R. Nathan, M.D., 
and Leonard Y. Cosmo, M.D.  

In a November 1998 decision, the Board denied service 
connection for a heart disorder, a stroke (cerebrovascular 
accident), diabetes mellitus, a pulmonary disorder, post-
operative residuals of a colon disorder, and for a post-
operative trachea disorder.  An increased evaluation for the 
veteran's service-connected psychoneurosis, anxiety and 
conversion, was also denied.  The Board remanded the 
remaining issues on appeal to the RO to afford the veteran a 
VA examination.  

The veteran appealed to the Court.  In an April 2000 
decision, the Court affirmed the Board's decision, in part; 
reversed the decision, in part; vacated the decision, in 
part; and remanded three matters for proceedings consistent 
with its decision.  Specifically, the Court's Order noted 
that the Board had remanded the issues of entitlement to 
service connection for a kidney disorder, to include kidney 
failure and renal stone disease, a prostate disorder and for 
orchialgia, and there was, therefore, no final Board decision 
with respect to such issues.  The Court concluded that it was 
without jurisdiction as to such issues.  Additionally, the 
Court concluded that the issues of entitlement to service 
connection for post-operative residuals of a colon disorder 
and for a post-trachea disorder and the issue of entitlement 
to an increased evaluation for psychoneurosis, anxiety and 
conversion, were abandoned.  As to the issue of entitlement 
to service connection for a heart disorder, the Court 
reversed the Board's decision and granted service connection 
for a heart disorder as aggravated by the service-connected 
psychoneurosis, anxiety and conversion.  The Court affirmed 
the Board's determination that the service-connected 
psychiatric disorder did not cause the heart disability.  

Further, as to the issue of entitlement to service connection 
for diabetes mellitus, the Court vacated the Board's decision 
solely as to whether diabetes mellitus was aggravated by the 
service-connected psychoneurosis, anxiety and conversion and 
remanded the matter to the Board for compliance with the 
Court's Order.  The Court concluded that the Board's 
determination on the merits that the service-connected 
psychiatric disorder did not cause the diabetes mellitus was 
plausible and, thus, not clearly erroneous.  As to the issue 
of entitlement to service connection for a pulmonary 
disorder, the Court reversed the Board's decision and granted 
service connection for a pulmonary disorder as aggravated by 
the service-connected psychoneurosis, anxiety and conversion.  
The Court otherwise vacated the Board decision as to such 
issue and remanded for proceedings in regard to whether the 
pulmonary disorder was caused by his service-connected heart 
disorder.  The Board observes that, as to the issue of 
entitlement to service connection for a stroke 
(cerebrovascular accident), the Court vacated the Board's 
decision and remanded the matter for a Board determination 
concerning whether the claim was well-grounded and, if so, 
for clarification of an opinion provided by Dr. Faghih.  
Additionally, the Court concluded that the Board must 
determine the issue of the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability. 

The Board observes, as noted above, that the issues of 
entitlement to service connection for a kidney disorder, to 
include kidney failure and renal stone disease, a prostate 
disorder and for orchialgia were remanded in November 1998.  
The Board notes that due to the veteran's appeal to the 
Court, the RO has not been able to comply with the Board's 
November 1998 remand instructions.  Therefore, such issues 
are again referred to the RO for compliance with the November 
1998 remand.  The veteran is presently represented in this 
appeal by the American Legion.  


FINDINGS OF FACT

1.  The service-connected psychoneurosis, anxiety and 
conversion resulted in an increase in severity of the 
veteran's heart disease disability.  

2.  The service-connected psychoneurosis, anxiety and 
conversion resulted in an increase in severity of the 
veteran's pulmonary disability.  

3.  Service connection is presently in effect for 
psychoneurosis, anxiety and conversion; for post-operative 
residuals of a spermatocelectomy; for a heart disease 
disability as aggravated by the service-connected 
psychoneurosis, anxiety and conversion; and for a pulmonary 
disability as aggravated by the service-connected 
psychoneurosis, anxiety and conversion.  

4.  There is competent evidence of a stroke (cerebrovascular 
accident) and of a nexus linking such disorder to the 
veteran's service-connected psychoneurosis, anxiety and 
conversion.  


CONCLUSIONS OF LAW

1.  A heart disease disability was aggravated by the service-
connected psychoneurosis, anxiety and conversion.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).  

2.  A pulmonary disability was aggravated by the service-
connected psychoneurosis, anxiety and conversion.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).  

3.  The claim of entitlement to service connection for a 
stroke (cerebrovascular accident) secondary to 
psychoneurosis, anxiety and conversion is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
service connection for a heart disease disability as 
aggravated by the service-connected psychoneurosis, anxiety 
and conversion, a pulmonary disability as aggravated by the 
service-connected psychoneurosis, anxiety and conversion and 
for a stroke (cerebrovascular accident) secondary to 
psychoneurosis, anxiety and conversion are well-grounded.  

I.  Service Connection for a Heart Disease Disability as 
Aggravated by Psychoneurosis, Anxiety and Conversion and for 
a Pulmonary Disability as
Aggravated by Psychoneurosis, Anxiety and Conversion

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A well-
grounded claim for service connection on a secondary basis 
requires competent evidence, generally medical, of a current 
disability, and of a nexus between the current disability and 
a service-connected disability.  Reiber v. Brown, 7 Vet.App. 
513 (1995).  Service connection is in effect for 
psychoneurosis, anxiety and conversion; for post-operative 
residuals of a spermatocelectomy; for a heart disease 
disability as aggravated by the service-connected 
psychoneurosis, anxiety and conversion; and for a pulmonary 
disability as aggravated by the service-connected 
psychoneurosis, anxiety and conversion.  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  The Court 
held, in part, that "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation".  Id 
at 448.  

On April 25, 2000, the Court issued a decision regarding the 
issues of service connection for a heart disorder and a 
pulmonary disorder.  The Court granted service connection for 
such disorders on the basis of aggravation.  See Allen.  
Therefore, the Board concludes that service connection for a 
heart disease disability as aggravated by the service-
connected psychoneurosis, anxiety and conversion and for a 
pulmonary disability as aggravated by the service-connected 
psychoneurosis, anxiety and conversion is warranted.  




II.  Service Connection for a Stroke (Cerebrovascular 
Accident) Secondary to
Psychoneurosis, Anxiety and Conversion

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for a 
stroke (cerebrovascular accident).  The first clinical 
indication of a stroke (cerebrovascular accident) was 
pursuant to a July 1988 discharge summary form the Tampa 
General Hospital, more than forty-three years after the 
veteran's separation from service, which indicated discharge 
diagnoses including right-sided hemiparesis secondary to a 
cerebrovascular accident and coronary artery disease status 
post bypass graft.  The Board notes that in a January 1991 
statement, F. Dean Faghih, M.D., reported that the veteran 
had two major heart surgeries in May 1988 and that he was 
also experiencing major anxiety which had adverse 
contributions to his cardiovascular disorder.  Additionally, 
the Board observes that a February 1992 VA psychiatric 
evaluation report noted a diagnostic impression which 
included status post quadruple bypass and status post stroke, 
right side, no residuals.  Further, in a May 1994 statement, 
Dr. Faghih noted that the veteran had chronic anxiety which 
could have serious consequences to the cardiovascular system 
and was considered a risk factor in the veteran's outlook.  

The Board also notes that a February 1996 VA vascular 
examination report indicated diagnoses including essential 
hypertension with marginal control.  In an April 1996 
addendum to such examination, the examiner indicated an 
impression of peripheral vascular disease which was secondary 
to atherosclerosis.  The examiner remarked that no 
relationship could be established between the veteran's 
psychiatric illness and his peripheral vascular disease or 
hypertension.  Additionally, a February 1996 VA neurological 
examination report noted a diagnosis of post-stroke 1988 with 
no objective residuals at such time.  

The Board observes that the January 1991 and May 1994 
statements from Dr. Faghih indicate that the veteran's 
service-connected psychiatric disorder had adverse 
consequences upon his cardiovascular disorder and could have 
serious consequences with regard to his cardiovascular 
system.  It is unclear whether Dr. Faghih was referring 
solely to the veteran's heart disability or whether he was 
also referring to his claimed stroke residuals.  
Additionally, such statements were apparently based solely on 
the history provided by the veteran.  The Board observes that 
the Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
notes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board 
observes that there is no indication that Dr. Faghih reviewed 
the record prior to providing his conclusion.  However, as a 
result of such statements, and the fact that history relied 
upon by Dr. Faghih was not inconsistent with that which is 
refected by the record, the Board is of the view that a 
requisite nexus has been provided.  In such cases doubt must 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1999).  Additionally, the Board observes 
that the November 1998 decision had already indicated that 
this matter was well-grounded.  Accordingly, it is concluded 
that the veteran has presented a well-grounded claim of 
entitlement to service connection for a stroke 
(cerebrovascular accident) secondary to psychoneurosis, 
anxiety and conversion.  


ORDER

Service connection on the basis of aggravation for a heart 
disability secondary to the service-connected psychoneurosis, 
anxiety and conversion is granted.  Service connection on the 
basis of aggravation for a pulmonary disability secondary to 
the service-connected psychoneurosis, anxiety and conversion 
is granted.  The claim of entitlement to service connection 
for a stroke (cerebrovascular accident) secondary to 
psychoneurosis, anxiety and conversion is well grounded.  To 
this extent only, the appeal is granted.  





REMAND

The veteran asserts on appeal that he is entitled to service 
connection for diabetes mellitus as aggravated by 
psychoneurosis, anxiety and conversion; for a pulmonary 
disability secondary to a heart disability as aggravated by 
psychoneurosis, anxiety and conversion; for a stroke 
(cerebrovascular accident) secondary to psychoneurosis, 
anxiety and conversion; and to a total rating for 
compensation purposes based on individual unemployability.  
In reviewing the record, the Board notes that the February 
1996 VA diabetes mellitus, pulmonary and vascular 
examinations, to include the April 1996 addendums to such 
examinations, did not fully comply with the Board's September 
1995 remand instructions.  The Board observes that the 
September 1995 remand requested that the veteran be scheduled 
for multiple VA examinations subsequent to obtaining VA 
treatment records, records from the Social Security 
Administration and treatment records from several private 
physicians.  The Board observes that the February 1996 VA 
examinations, noted above, were apparently conducted without 
the complete medical record requested pursuant to the 
September 1995 remand.  

The Board observes that the February 1996 VA diabetes 
mellitus examination report noted that the veteran had a 
diagnosis of diabetes made in approximately 1989.  The 
examiner indicated a diagnosis of diabetes mellitus.  In an 
April 1996 addendum to the February 1996 diabetes mellitus 
examination report, the examiner indicated that it was his 
opinion that the etiology of the veteran's diabetes was 
genetic.  The examiner reported, specifically, that it was 
his opinion that the diabetes mellitus was not caused by the 
veteran's service-connected psychiatric disorder.  The Board 
notes that in a May 1994 statement, Dr. Faghih indicated that 
the veteran had chronic anxiety and that such problem had 
noticeable effects on the veteran's diabetes.  Additionally, 
in an October 1997 statement, Dr. Cosmo reported that the 
veteran had multiple severe problems to include severe 
coronary artery disease, diabetes mellitus and chronic 
obstructive pulmonary disease.  Dr. Cosmo stated that the 
veteran had very severe underlying anxiety which had 
definitely aggravated and worsened such severe conditions.  
Further, in an October 1997 statement, Dr. Nathan noted that 
the veteran's diabetes mellitus was not related to any 
condition.  

As to the veteran's claimed pulmonary disorder, the Board 
observes that the February 1996 VA pulmonary examination 
report noted that the veteran had a chief complaint of 
dyspnea with both rest and exertion.  The examiner indicated 
an impression which included probable congestive heart 
failure and history of acute respiratory distress syndrome, 
status post coronary artery bypass graft.  The examiner 
commented that he suspected that all of the veteran's 
pulmonary symptoms were related to his coronary disease.  In 
an April 1996 addendum to the February 1996 VA pulmonary 
examination report, the examiner reported that the veteran 
suffered from adult respiratory distress syndrome, status 
post coronary artery bypass grafting.  The examiner commented 
that the veteran's pulmonary symptoms were most likely 
related to his history of coronary disease.  

As to the veteran's claimed stroke (cerebrovascular accident) 
residuals, the Board observes that the veteran was last 
afforded a VA vascular examination in February 1996.  As 
noted pursuant to the discussion above, the diagnoses 
included hypertension with marginal control.  A February 1996 
neurological examination report indicated diagnoses including 
post-stroke from 1988.  The examiner commented that there 
were no objective residuals at that time.  In an April 1996 
addendum to the February 1996 VA vascular examination report, 
the examiner noted an impression of peripheral vascular 
disease which was secondary to atherosclerosis.  The examiner 
commented that no clear association could be established 
between the veteran's psychiatric disease and his peripheral 
vascular disease.  Additionally, the Board notes that in a 
January 1991 statement, Dr. Faghih reported that the veteran 
had two major heart surgeries in May 1988 and that he was 
also experiencing major anxiety which had adverse 
contributions to his cardiovascular disorder.  Additionally, 
in a May 1994 statement, Dr. Faghih noted that the veteran 
had chronic anxiety which could have serious consequences to 
the cardiovascular system and was considered a risk factor in 
the veteran's outlook.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Also, in Allen, the Court 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  The Court 
held, in part, that "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation".  Id 
at 448.  Additionally, the Court has also held that the RO 
must comply with the Board's remand instructions or explain 
its failure to complete the requested action.  Talley v. 
Brown, 6 Vet.App. 72, 74 (1993).  

The Board also notes that the Court recently issued a 
decision vacating and remanding a Board decision on the 
ground that the RO failed to follow the directives contained 
in the Board remand.  In concluding that a further remand was 
required, the Court noted the following regarding the VA's 
failure to comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  

In light of the Court's April 2000 Order and given the nature 
of the veteran's contentions; the failure of RO to fully 
comply with the September 1995 remand instructions (as to the 
scheduling of the VA examinations without a complete medical 
record being available to the examiner), the contradictory 
evidence of record as to the remaining claimed disorders; the 
Court's holdings in the cases noted above, specifically 
Talley and Stegall; and as the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability is dependent upon an accurate assessment of 
his service-connected disabilities; the Board concludes that 
additional VA examinations would be helpful in resolving the 
issues raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist.  The examiner should indicate 
whether the veteran's diabetes mellitus 
was aggravated by his service-connected 
psychoneurosis, anxiety and conversion.  
If such aggravation is shown to exist, 
the examiner should address each of the 
following: (a) the baseline 
manifestations which are due to the 
effects of the veteran's diabetes; (b) 
the increased manifestations which, in 
the examiner's opinion, are proximately 
due to the veteran's service-connected 
psychiatric disorder based on medical 
considerations; and (c) the medical 
considerations supporting an opinion that 
the increased manifestations of diabetes 
mellitus, if found to be present, are 
proximately due to his service-connected 
psychiatric disorder.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon.  A complete rationale for 
any opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

2.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
examiner should express an opinion as to 
the etiology and approximate date of 
onset of any diagnosed pulmonary 
disorder, to include whether such 
disorder is etiologically related to, or 
aggravated by, the veteran's service-
connected heart disease as aggravated by 
the service-connected psychoneurosis, 
anxiety and conversion.  The examiner 
should specifically comment on the VA 
examiner's opinion, pursuant to the April 
1996 addendum to the February 1996 VA 
pulmonary examination report, that the 
veteran's pulmonary disorder was most 
likely related to his heart condition.  A 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine whether 
there is a reasonable basis for 
concluding that stroke residuals 
increased in severity, or were made 
worse, by the service connected features 
of the veteran's psychiatric disorder.  
See Allen v. Brown, 7 Vet.App. 439 
(1995).  A complete rationale for any 
opinion expressed should be provided.  
The examiner should specifically comment 
on the opinions expressed by Dr. Faghih 
in his January 1991 and May 1994 
statements.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

4.  The RO should take appropriate steps 
necessary to contact Dr. Faghih and 
invite him to clarify his January 1991 
and May 1994 statements that it was his 
opinion that the veteran's psychiatric 
disorder had adverse contributions to his 
cardiovascular system.  Specifically, Dr. 
Faghih should be asked to indicate 
whether he was referring to the veteran's 
claimed stroke (cerebrovascular accident) 
residuals and whether it is his opinion 
that such disorder increased in severity 
or was aggravated by the veteran's 
service-connected psychiatric disorder.  
See Allen.  Reasoning for any such 
opinion should be set forth.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

6.  Following completion of the above and 
following any additional development 
deemed necessary, including the 
scheduling of any additional VA 
examinations as to the veteran's claim 
for entitlement to a total rating for 
compensation purposes based on individual 
unemployability, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



